DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 38-40, 42-50, 52-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu US 11147128.  Regarding claim 38, Qiu discloses a cartridge 100 for a vaporizer device, the cartridge configured to contain a non-liquid vaporizable material, the cartridge comprising:
	a central passageway 411;

	a surrounding passageway 414; and
	a second opening 103 at the first end of the cartridge, the second opening in fluid communication with the surrounding passageway, the central passageway and the surrounding passageway defining an airflow pathway that extends between the first opening and the second opening.
	Per claim 39, the surrounding passageway surrounds a length of the central passageway.
	Per claim 40, the central passageway is separated from the surrounding passageway by a central passageway wall (wall of 41) defining the central passageway.
Per claim 42, airflow travels through the second opening into the surrounding passageway and out the first opening from the central passageway.
	Per claim 43, the non-liquid vaporizable material is disposed in one or more of the central passageway and the surrounding passageway.
Per claim 44, there is a thermally conductive material 413 surrounding at least a part of the surrounding passageway.  In particular, holder 41 is metal and flange 413 is integral with metal holder 41, col. 5, lines 40-50 and col. 6 lines 10-45. 
	Per claim 45, the thermally conductive material is positioned adjacent a heating element 42 of the vaporizer device when the cartridge is coupled to the vaporizer device.
	Per claim 46, an increase in temperature in the thermally conductive material inherently increases an airflow temperature of at least a first part of the airflow pathway.

	Per claim 48, Qiu discloses a cartridge 100 for a vaporizer device, the cartridge configured to contain a non-liquid vaporizable material, the cartridge comprising:
	a first airflow passageway 411 defined by a first passageway wall (wall of 41);
	a first opening (aperture of cover 20) at a first end of the cartridge, the first opening in fluid communication with the first airflow passageway;
	a second airflow passageway 414 defined by a second passageway wall (wall of 41, 413, wall of 10) and in fluid communication with the first airflow passageway, the second airflow passageway separated from the first airflow passageway by the first passageway wall; and
	a second opening 103 at the first end of the cartridge, the second opening in fluid communication with the second airflow passageway.
Per claim 49, the first airflow passageway and the second airflow passageway define an airflow pathway that extends between the first opening and the second opening.
	Per claim 50, the second airflow passageway surrounds a length of the first airflow passageway.
	Per claim 52, airflow travels through the second opening into the second airflow passageway and out the first opening from the first airflow passageway.
	Per claim 53, the non-liquid vaporizable material is disposed in one or more of the first airflow passageway and the second airflow passageway.

	Per claim 55, the second passageway wall is configured to be positioned adjacent a heating element 42 of the vaporizer device when the cartridge is coupled to the vaporizer device.
	Per claim 56, an increase in temperature of the second passageway wall inherently increases an airflow temperature of at least a first part of the airflow pathway.
	Per claim 57, the first part of the airflow pathway extends along the second airflow passageway.
	Per claim 58, Qiu discloses a vaporizer, comprising:
a heating chamber (inside 80 and 304); and
a cartridge configured to be positioned within the heating chamber, the cartridge comprising: an outer source substance passageway 432; 
a first opening (103) at a distal end of the cartridge, 
the first opening in fluid communication with the outer source substance passageway;
an inner source substance passageway (inside 41); 
and a second opening (aperture of 20) at the distal end of the cartridge, 
the second 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833